         Case 1:19-cv-01410-ELH Document 155-2 Filed 11/02/20 Page 1 of 4
                            THE LAW OFFICES OF
                      JESSIE LYONS CRAWFORD, LLC
                                          2601 MARYLAND AVENUE
                                       BALTIMORE, MARYLAND 21218

                                             OFFICE: 410-662-1230
                                          FACSIMILE 410-662-1238


                                                                                          JESSIE LYONS CRAWFORD, ESQ.
                                                                                          *LICENSED IN MARYLAND




                                            September 11, 2020
VIA ELECTRONIC MAIL
Hon. Deborah L. Boardman, Magistrate Judge
United States District Court of Maryland
101 West Lombard Street
Chambers 3C
Baltimore, Maryland 21201

Re:     Samuel Green vs. AMF Bowling, Inc.
        Case No.: 1:19-CV-01410-ELH

Dear Judge Boardman:

       In accordance with the Court’s September 1, 2020, Order (the “Order”), Plaintiff is
providing an update regarding the parties ongoing discovery disputes.

Plaintiff’s Subpoenas. Defendant takes issue with Plaintiff filing two (2) additional Notices of
Intent to Serve Subpoenas on ESIS1 and Zurich American Insurance. Defendant argues that the
Plaintiff had an obligation to apprise the Court of its intention to file these subpoenas and confer
with defense counsel regarding same. A rudimentary review of the courts order does not support
Defendant’s assertions.

Defendant’s Subpoenas.         Defendant correctly notes that Plaintiff withdrew his objections to
the Notices of Intent To Serve Subpoenas to plaintiffs medical providers. Plaintiff, however,
maintains that the Defendant’s subpoenas directed to plaintiff current and former employers is
overly broad and burdensome. Plaintiff objects to these subpoenas as it relates to the following
topics disciplinary records, discharge from employment records, correspondence or handwritten
notes with regard to employment, termination forms and/or any and all correspondence or
documents. The aforementioned topics are not relevant to these proceedings, and not likely to lead
to the discovery of admissible evidence. Defendant stated in its correspondence that Plaintiff was
claiming loss wages, thus, they were entitled to this information. The defendant has failed to
explain how the above-listed topics are relevant to information pertaining to loss wages; plaintiff
would argue that it is not.

Scope and Notice of Corporate Designee Deposition. Defendant objected to ten (10) of
Plaintiff’s topics in his Notice of Deposition of alleging that the topics sought information that

1
 The Subpoenas were as a result of Defendant’s supplemental answers to interrogatories, document production and
privilege log.


                                  “Begin with Believing You Will Succeed “
         Case 1:19-cv-01410-ELH Document 155-2 Filed 11/02/20 Page 2 of 4
THE LAW OFFICES OF
  JESSIE LYONS CRAWFORD,              LLC



 Hon. Deborah L. Boardman
 September 11, 2020
 Page 2

 was not reasonably calculated to lead to the discovery of discoverable information and not relevant
 to Plaintiff’s claims. The “burden of proof is with the party objecting to the discovery, not the
 requestor. See Capital One Bank N.A. v. Hess Kennedy Chtd., 2008 U.S. Dist. LEXIS 76385, at
 *4-5 (E.D. Va. Sept. 29, 2008). See Finley v. Trent, 955 F. Supp. 642, 648 (4th Cir. 1997);
 Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F. Supp. 2d 598, 601 (D. Md. 2009) (“The
 burden is on the party resisting discovery to explain specifically why its objections, including those
 based on irrelevance, are proper given the broad and liberal construction of federal discovery
 rules.”); Tucker v. Ohtsu Tire & Rubber Co., 191 F.R.D. 495, 498 (D. Md. 2000).

 Topic 1 -The general nature of the business of AMF BOWLING its size, organizational structure,
 and the specific nature of AMF BOWLING activities on the premises on the date of the accident
 which is described in Plaintiff’s Complaint. Topic 3- The specific organization of AMF
 BOWLING with respect to who had any operational duties at the place and time of the accident,
 who at the place and time of the accident had the duties of supervision, safety, inspection and
 maintenance of premises, and who on the date of the accident and thereafter had duties regarding
 the reporting of accidents and collection of data regarding any accidents on the premises. This will
 include, but not be limited to the chain of control and command regarding those activities of the
 Defendant. The information sought is relevant to these proceeds and was narrowly crafted as to
 illicit information from the deponent that would lead to the discovery of admissible evidence.
 Plaintiff is not requesting information pertaining to pro shop, snack bar and lane rentals.
 Defendant further argues that Plaintiff has not stated his authority for his request. It is not
 Plaintiff’s duty, but the Defendant to provide authority supporting its objections.

 Topic 17- Previous and subsequent times Plaintiff was on the premises, and activities on those
 dates. Plaintiff is a member of a league. Topic 18. Instructions and warnings given to Plaintiff at
 any time regarding Plaintiff 's activities on the premises. Topic 19. Conversations and statements
 by, or to, Plaintiff regarding Plaintiff ’s activities, the accident, or Plaintiff’s injuries. Plaintiff will
 agree to strike Topic 17 based on the representations of defense counsel in her correspondence.
 Plaintiff believes and therefore avers that topics 18 and 19 are relevant to these proceedings and
 within broad scope of discovery.

 Topic 23. Inspections of the premises and any items involved in the incident, during the year before
 the accident. What was done? Who did it? Why did they do it? When was it done? What orders or
 reports were made? Note: These inspections are not limited to inspections by AMF BOWLING
 but also include any inspections by outside persons and entities. Examples, without limiting the
 generality of the foregoing, are inspections by government (e.g., OSHA and building inspectors);
 by labor organizations; by attorneys in other lawsuits; by your general casualty, fire, or premises
 insurers, or inspectors hired by RITE AID. In Plaintiff’s September 08, 2020, correspondence, he
 indicated that “Rite Aid’ was a misnomer in the document. Inspections are relevant to these
 proceedings based on Plaintiff’s allegations of gross negligence. To date, Defendant has provided
 no internal inspection reports, despite, upon information and belief that they do in fact exist. If
 there were inspections the subject of which may have placed AMF on notice regarding potential
 unsafe conditions in their facility, which would assist Plaintiff in meeting his burden. This is
         Case 1:19-cv-01410-ELH Document 155-2 Filed 11/02/20 Page 3 of 4
THE LAW OFFICES OF
  JESSIE LYONS CRAWFORD,            LLC



 Hon. Deborah L. Boardman
 September 11, 2020
 Page 3

 undoubtedly relevant to Plaintiff’s claims; thus, Defendant should be ordered to produce a
 knowledgeable witness to discuss all internal and external inspections. In the intertest of
 expedience, Plaintiff will limit his questioning for the period of January 2011 through June 2015,
 and to the premises which is the subject of Plaintiff’s complaint.

 Topic 24. AMF BOWLING system, rules and regulations for the reporting of accidents or
 collection of data regarding accidents on the premises, and the identity of all other accidents on
 the premises in the period from July 30, 2010 to the present date. Plaintiff has plead negligence
 and gross negligence as theories of recovery in this case. The aforementioned topic was narrowly
 drafted as to illicit information that may lead to the discovery of admissible evidence in this case,
 to prove indifference to the rights of invitees on its premises. See Proctor v Metro. Money Store
 Corp., 645 F. Supp. 2d 464, 490 (D. Md. 2009) (finding that complaint that “outlined numerous
 irregularities” in the settlement and title documents that defendant had a duty to review, as well as
 in the manner in which money was transferred” adequately pled gross negligent).

 Topic 25. All inspections, after the accident and to the date of this deposition, of the premises,
 equipment, or processes involved in the accident. Topic 26. Subsequent remedial action by AMF
 BOWLING regarding the type of accident. Topic 27. Changes in the premises and equipment, if
 any, after the accident until the date of this deposition and also whether any further changes are
 anticipated before inspections are done by Plaintiff’s attorney or expert in this litigation. The crux
 of defendant’s argument is that subsequent remedial measures are not admissible to prove
 plaintiff’s claims. To the contrary, “[a]ll non-privileged information that is either admissible at
 trial or that ‘appears reasonably calculated to lead to the discovery of admissible evidence’ should
 be discoverable.” Watson v. Lowcountry Red Cross, 974 F.2d 482, 485 (4th Cir. 1992) (citing FED.
 R. CIV. P. 26(b)(1)). The Federal Rules “extend the scope of discovery . . . to information
 ‘reasonably calculated to lead to the discovery of admissible evidence[.]’” King v. McCown, 1987
 U.S. App. LEXIS 18799, at *3-4 (4th Cir. 1987) (citations omitted). The Fourth Circuit has
 “interpreted the quoted language liberally as a requirement merely that information sought be
 germane to the subject matter of the action.” Id. (citing Ralston Purina Co. v. McFarland, 550
 F.2d 967, 973 (4th Cir. 1977); 8 Wright & Miller, § 2008, p.48 (1970)). “Relevant information
 need not be admissible at the trial if the discovery appears reasonably calculated to lead to the
 discovery of admissible evidence.” Id.; see also Elkins v. Broome, No. 1:02CV305, 2004 WL
 3249257, at *2 (M.D.N.C. Jan. 12, 2004) (unpublished) (“[R]elevancy at discovery is a far
 different matter from relevancy at trial. At discovery, relevancy is more properly considered
 synonymous with ‘germane’ as opposed to competency or admissibility.”); Flora v. Hamilton, 81
 F.R.D. 576, 578 (M.D.N.C. 1978) (“It is clear that what is relevant in discovery is different from
 what is relevant at trial, in that the concept at the discovery stage is much broader.”). Therefore
 the topic is relevant to these proceedings and within the scope of discovery.

 Topic 31. AMF BOWLING CCTV System including(a) Service Dates (b) workings of the
 equipment (c) perseveration and (d) retention of data on CCTV System and (e) type of equipment
 including make, model and manufacturer. Plaintiff strikes Topic 31.
          Case 1:19-cv-01410-ELH Document 155-2 Filed 11/02/20 Page 4 of 4
THE LAW OFFICES OF
  JESSIE LYONS CRAWFORD,              LLC



 Hon. Deborah L. Boardman
 September 11, 2020
 Page 4

 Topic 36. The design and construction of the bowling alley. In the interest of compromise,
 Plaintiff will limit its questioning regarding this topic to the actual bowling lanes, not the entire
 premises. This is certainly reasonable in light of Plaintiff’s negligent design and construction
 claims.

 Documents Requested (Operational Policies) Despite Defendant’s statement that they were
 providing these policies contemporaneous with their notice to the court today, Plaintiff, as of this
 writing, has not received the same. Plaintiff did receive a link to a “Dropbox”, however, those
 documents were dated August 5, 2020, and were already produced by Defendant. The following
 policies still have not been received:

  LG-2031- League Courtesy            LG-2300- What constitutes        LG-2321-Coursey Lanes
   and Special Prize Fund                     a League
    FA-7000 Facility Map               FA-7100 Monthly Facility       RM-5001-Saftey -General
                                                Walk
  RM-5002 Safety Committee                RM-5110 Opening             RM-5220 Guest Incidents
         Meetings                            Procedures
    RM-7010-7016 Lock                 TR-1605 Manager Training           TR-1622 Training
       Out/Tag Out                            Program                       Compliance
    TR-1623 Online Test                TR-1660 Career Path for         OP-Retention of Records
                                             mechanics
       OP-2201 Lane Service             OP-2202 Lane Busing           OP-2205 First Time Guest
                                                                            Procedure
   OP-2230 Xtreme Bowling             OP-2250 Guest Complaints        OP-2260 Guest Behavior
        Preparation
     HR-1000 Ethics and                     HR-1300-Discpline
          Conduct

 Second Request for Production of Documents. On July 30, 2020, Plaintiff propounded his
 Second Request for Production of Documents. Defendant’s responses were due by August 30,
 2020. As of this writing, Defendant has not responded.

 Plaintiff is unaware of any additional discovery disputes at this time. Thank you for your time and
 consideration. I am:
                                               Very truly yours,
                                                 THE LAW OFFICES OF
                                                 JESSIE LYONS CRAWFORD, LLC


                                                 ___________________________
                                                 Jessie Lyons Crawford, Esq.
 cc:     Kim Parker, Esquire
         Brigitte J. Smith, Esquire
